Citation Nr: 1824707	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  17-44 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 60 percent rating for service-connected rheumatic valvulitis with mitral regurgitation, effective January 1, 2015. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1955 to April 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In connection with this appeal, the Veteran and his daughter testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

An improvement in the Veteran's service-connected rheumatic valvulitis with mitral regurgitation was not adequately demonstrated by the evidence of record at the time of the October 2014 rating decision reducing the rating for the disability from 60 percent to 20 percent, effective January 1, 2015. 


CONCLUSION OF LAW

The 60 percent rating for rheumatic valvulitis with mitral regurgitation was not properly reduced.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 7000 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the rating of his rheumatic valvulitis with mitral regurgitation should not have been reduced from 60 percent to 20 percent, effective January 1, 2015.  Specifically, he disagrees with the August 2013 VA examination report on which the reduction is based, asserting that it misrepresents his characterization of the disability. 

In resolving that issue, the Board must first address whether VA followed the procedural protections for reductions in evaluations when it reduced the Veteran's rheumatic valvulitis with mitral regurgitation disability rating from 60 percent to 20 percent. 

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e) (2017).

The Veteran was granted service connection for a heart condition in a December 1984 rating decision, and assigned a 20 percent rating.  Then, an August 2003 rating decision increased the disability rating for rheumatic valvulitis with mitral regurgitation from 20 percent to 30 percent, effective December 13, 2002.  The Veteran's rheumatic valvulitis with mitral regurgitation rating was again increased in a November 2006 rating decision, assigning a 60 percent disability rating, effective December 28, 2005.  

In this case, March 2014 correspondence was sent to the Veteran proposing the reduction, and an October 2014 rating decision effectuating the reduction, noted that such reduction was prompted by the August 2013 VA examination, stating most notably that the Veteran's symptomatology was 100 percent attributable to nonservice-connected coronary artery disease, and 0 percent attributable to the service-connected rheumatic valvulitis with mitral regurgitation.  Having found that the procedural protections of 38 C.F.R. § 3.105 (e) are satisfied, the Board turns to the question of whether the rating reduction for the Veteran's rheumatic valvulitis with mitral regurgitation was factually appropriate.

For rating reductions (in effect less than 20 years), it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). Therefore, the Board will focus only upon the propriety of the reduction-specifically, whether the competent evidence warranted a reduction in the assigned rating.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344 (a). 

However, the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a reduction in rating. 38 C.F.R. § 3.344 (c).

In this case, the Veteran's 60 percent rating for his rheumatic valvulitis with mitral regurgitation was in effect from December 28, 2005, to January 1, 2015.  Since that period is more than five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of disability ratings apply. 

The Board must first consider the August 2013 VA examination on which the Veteran's 20 percent disability rating is based.  At that time, the examiner reviewed the Veteran's available records, including the Veteran's claims file.  An in-person examination was not conducted.  The examiner did not indicate whether the Veteran had or had ever been diagnosed with a heart condition.  The examiner stated the medical history of the Veteran was not applicable.  Because no physical examination was conducted, no response was provided for the following: heart rate; rhythm; point of maximal impact; heart sounds; jugular-venous distension; auscultation of the lungs; peripheral pulses; peripheral edema; blood pressure; and other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner was unable to report on the following: evidence of cardiac hypertrophy; evidence of cardiac dilatation; METs testing; results of stress testing; additional non-cardiac medical conditions limiting the METs levels; and functional impact.  The examiner then opined that the Veteran's valvular heart disease is of no significant consequence and likely has no impact on the Veteran's heart disease or METs, explaining that due to the review of medical records and treatment notes, the ischemia was solely associated with coronary artery disease. 

The Board finds that the August 2013 VA examination is inadequate for rating purposes.  First, the examiner did not physically examine the Veteran, nor did the examiner provide any diagnostic testing, symptomatology, or consideration of the Veteran's current severity of his disability.  In addition, the examiner solely reviewed the Veteran's claims file and was unable to provide a response for any rating criteria.  However, based on the August 2013 VA examination report, the RO reduced the Veteran's 60 percent rating for his rheumatic valvulitis with mitral regurgitation, as set forth in the October 2014 rating decision. The reduction took effect on January 1, 2015.

A review of the record shows that the Veteran was routinely treated at VA Medical Centers for his rheumatic valvulitis with mitral regurgitation, and other medical conditions.  The Veteran consistently reported symptomatology of: angina; fatigue; dizziness; low energy; sharp pain; squeezing sensation or ache; pounding chest; radiating pain; heart fluttering; and heart palpitations aggravated by stress.  Further, the Veteran reported on occasion that his disability had increased in severity, and continued to worsen.  

As discussed above, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The August 2013 VA examination upon which the reduction was based is inadequate for rating purposes and does not clearly show an improvement in the Veteran's rheumatic valvulitis with mitral regurgitation.  As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  To be precise, the burden is on the Board to establish by a preponderance of evidence that the rating reduction was warranted. Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The Board finds that the evidence of record is in dispute as to whether the Veteran's disability has actually improved.  Specifically, the Board notes that the examiner at the time of the August 2013 examination did not physically examine the Veteran, nor provide responses for necessary rating criteria. 

Accordingly, restoration of a 60 percent rating for rheumatic valvulitis with mitral regurgitation effective January 1, 2015, is warranted.  38 U.S.C. §5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to restoration of a 60 percent rating for rheumatic valvulitis with mitral regurgitation from January 1, 2015, is granted.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


